Citation Nr: 0717857	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder cancer, to 
include as due to Agent Orange exposure and/or diesel fuel 
exposure.


REPRESENTATION

Appellant represented by:	A. Ray Martin and Robert D. 
Ford, Agents


WITNESSES AT HEARING ON APPEAL

Appellant and a former service comrade


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
November 1972.  

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a July 2003 rating decision that denied 
service connection for bladder cancer.  The veteran filed a 
notice of disagreement (NOD) in June 2004, and the RO issued 
a statement of the case (SOC) in March 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2005.  

In March 2006, the veteran and his former service comrade 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge; a transcript of the hearing 
is of record.  After the hearing, the veteran (through one of 
his agents) submitted to the Board copies of additional 
documents previously submitted to, but not reviewed by, the 
RO.  Given the Board's favorable disposition of the claim (as 
indicated below), the veteran is not prejudiced by the 
Board's consideration of this evidence, in the first 
instance.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Service records establish that the veteran served in the 
waters offshore of Vietnam during the Vietnam era, and he and 
a former service comrade have credibly asserted the veteran's 
visitation to the Republic of Vietnam, as well as the 
veteran's exposure to diesel fuel, during the time frame in 
question.

3.  Although the veteran's exposure to herbicides, to include 
Agent Orange, is presumed, his diagnosed bladder cancer is 
not among the disabilities recognized by VA as associated 
with such exposure.

4.  Uncontroverted medical opinions collectively indicate 
that the veteran's in-service exposure to Agent Orange and/or 
diesel fuel caused or contributed substantially to the 
development of bladder cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bladder cancer, as due to 
Agent Orange exposure and/or diesel fuel exposure, are met.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Considering the service connection claim on appeal in light 
of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.




II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 
1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2006). 

In this case, the veteran asserts that he served aboard a 
naval vessel that was stationed in the waters offshore of 
Vietnam.  The veteran further states that he disembarked the 
vessel in Vietnam several times for shore assignments, 
including on April 8, 1970 for briefings in Da Nang, Vietnam.

Service personnel records indicate that the veteran was 
awarded the Vietnam Service Medal with one Bronze Star as 
well the Republic of Vietnam Campaign Medal for services on 
board the U.S.S. Josephus Daniels from April 9, 1970 to 
September 8, 1970.  The veteran's DD Form 214 reflects that 
his military occupational specialty (MOS) was Radio Operator.

When asked to furnish dates of service in Vietnam for the 
veteran, the National Personnel Records Center (NPRC) 
informed VA in February 2003 that the veteran was on board 
ships in the official waters of Vietnam from April 9, 1970 to 
May 6, 1970, from May 25, 1970 to June 26, 1970, from July 
15, 1970 to August 8, 1970, and from August 27, 1970 to 
September 1970.  The NPRC further indicated that the 
veteran's personnel record did not contain enough information 
to make a definitive statement regarding in country service.  
Deck/ship logs from the Department of the Navy were 
associated with the record and show that the U.S.S. Josephus 
Daniels was anchored in Da Nang Harbor, Vietnam for 6 1/2 hours 
on April 8, 1970.  A 1970 chronology report for the U.S.S. 
Josephus Daniels from the Department of the Navy shows that a 
brief stop was made in Da Nang for briefings on April 8.  
During his March 2006 hearing as well as in multiple written 
statements, the veteran reports that he was exposed to Agent 
Orange when going ashore in Vietnam as well as while he was 
onboard a ship in the waters offshore.  Additionally, the 
record includes a February 2003 statement as well as March 
2006 hearing testimony from a former service comrade who 
reported that he had served with the veteran on the U.S.S. 
Josephus Daniels.  The comrade stated without hesitation that 
he and the veteran had disembarked the vessel and stepped 
foot on shore in Vietnam.  

Given the evidence noted above, and affording the veteran the 
benefit of the doubt by accepting the veteran and his former 
service comrade's statements as credible, the Board finds 
that the veteran had service in the waters offshore of 
Vietnam that involved visitation in the Republic of Vietnam.  
As this constitutes service in Vietnam during the Vietnam 
Era, the veteran is presumed to have been exposed to 
herbicides.  

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
See 38 C.F.R. § 3.309(e) (2006).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed 
exposed to Agent Orange) who develops one of the 
aforementioned conditions.

In this case, private treatment records dated from 1997 to 
2000 as well as a June 2003 VA examination report reflect 
diagnoses including persistent bladder cancer and bladder 
carcinoma invasive to the prostatic urethra and prostate 
gland.  Hence, competent medical evidence establishes that 
the veteran suffers from the claimed disability of bladder 
cancer.  However, bladder cancer is not one of the enumerated 
diseases associated with Agent Orange exposure under 38 
C.F.R. § 3.309(e) (2006).  (Parenthetically, the Board also 
notes that the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  See also Notices at 61 Fed. Reg. 
57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); 67 Fed. 
Reg. 42,600-608 (June 24, 2002)).   Accordingly, in this 
case, there is no basis for a grant of presumptive service 
connection based on the veteran's presumed herbicide 
exposure.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  The Board also points out that, 
as the veteran has not limited his claim for service 
connection for bladder cancer to Agent Orange exposure, 
evidence of a nexus between his current disability and any 
in-service injury or disease (to include claimed in-service 
Agent Orange and/or diesel fuel exposure) may provide a basis 
for granting service connection.

In this case, the veteran has asserted that, in addition to 
Agent Orange, he was exposed to diesel fuel during active 
service during weekly ship refueling duties as well as during 
a naval initiation ritual ceremony.  Service personnel 
records show that the veteran was initiated into the Solemn 
Mysteries of the Ancient Order of the Deep after crossing the 
Equator on May 20, 1970.  The record includes a May 2004 
statement as well as March 2006 hearing testimony from a 
former service comrade who reported that he had served with 
the veteran on the U.S.S. Josephus Daniels.  The comrade 
indicated that the veteran had been exposed to diesel fuel 
during active service.  

Again, resolving reasonable doubt in the veteran's favor, the 
Board accepts the veteran and his fellow service comrade's 
assertions concerning in-service diesel fuel exposure as 
credible, which, thus, supports a finding of diesel fuel 
exposure in addition to his presumed Agent Orange exposure.  
While there is no objective evidence to document actual 
exposure to Agent Orange and/or diesel fuel during active 
service, the Board notes that there is also no objective 
evidence to directly contradict the veteran's assertions of 
such exposure.  As such, the Board now turns to the question 
of the medical evidence supports a finding that there exists 
a medical relationship, or nexus, between the veteran's 
current bladder disability and in-service injury or disease 
(in this case, Agent Orange exposure and/or diesel fuel 
exposure).  

At the outset, the Board notes that the veteran has submitted 
a copy of an April 2002 decision in which the Board granted 
service connection for bladder cancer, as a result of 
exposure to petroleum products or Agent Orange, to another 
veteran.  Although the Board strives for consistency in 
issuing its decisions, previously issued decisions will be 
considered binding only with regard to the specific case 
decided.  Prior decisions in other appeals may be considered 
in a case to the extent that they reasonably relate to the 
case, but each case presented to the Board will be decided on 
the basis of the individual facts of the case in light of the 
appellate procedures and substantive law.  See 38 C.F.R. § 
20.1303 (2006).  Therefore, the submitted decision, which 
does not involve this veteran, is not binding and does not 
control the outcome of this appeal.  

The veteran also has submitted an October 2001 private 
medical opinion which indicated it is more likely than not 
that exposure to Agent Orange in Vietnam cause, or 
contributed substantially to bladder cancer.  This medical 
opinion also has no probative value, as it was issued by a 
physician treating another veteran and does not address this 
appellant or reference the particular facts involved in his 
appeal.

However, the record does contain medical opinion evidence 
that is pertinent to question of medical relationship between 
bladder cancer and service for this veteran.  

In a September 2003 private medical opinion, a physician, Dr. 
Schecter, noted that the veteran had developed a relatively 
aggressive bladder cancer.  The physician further opined that 
given his otherwise healthy lifestyle, the veteran's exposure 
to Agent Orange would be a reasonable explanation for the 
development of cancer or a contributory factor.  

Additionally, in an August 2003 statement, an additional 
private physician, Dr. Lamm, indicated that it was apparent 
that the veteran had been exposed to Agent Orange and diesel 
fuel.  He further noted that diesel fuel exposure was a well 
recognized bladder carcinogen.  Dr. Lamm stated that the 
veteran's early onset of highly aggressive bladder cancer 
coupled with his lack of genetic or other environmental 
causes, it was highly probable that his malignancy and 
current bladder disability were related to Agent Orange and 
diesel fuel exposures.  In an additional November 2005 
statement, Dr. Lamm highlighted that the veteran had no 
family history of cancer, had only brief, insignificant 
exposure to tobacco, and had no exposure to other known 
carcinogens.  The physician opined, based on the 
preponderance of his own research and treatment of the 
veteran, that exposure to Agent Orange and diesel fuel while 
serving in Vietnam caused or substantially contributed to the 
veteran's development of aggressive bladder cancer.

While neither of one of these medical opinions definitively 
establishes a direct link between the veteran's bladder 
cancer and in-service Agent Orange and/or diesel fuel 
exposure, the Board finds that the collective medical opinion 
evidence provides some indication that the veteran's bladder 
cancer is likely related to in-service Agent Orange and/or 
diesel fuel exposure.  The Board also finds supportive of the 
medical opinion evidence the 2005 Gulf War and Health article 
from the National Academy of Sciences (submitted by the 
veteran In February 2006), that reflects a conclusion that 
results of studies taken together constitute limited or 
suggestive evidence of an association between combustion 
products and bladder cancer (even though a definitive 
association could not be established).  Significantly, there 
is no contrary medical opinion evidence of record.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to include the veteran's 
current bladder cancer disability, his presumed Agent Orange 
exposure, the veteran's and his former service comrade's 
credible assertions, to include of in-service diesel fuel 
exposure, and the collective medical opinion evidence 
addressed above, and resolving all reasonable doubt on the 
question of claimed in-service exposure in the veteran's 
favor, the Board finds that the criteria for service 
connection for bladder cancer, as due to Agent Orange 
exposure and/or diesel fuel exposure, are met.  


ORDER

Service connection for bladder cancer, as due to Agent Orange 
exposure and/or diesel fuel exposure, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


